UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



KEON BLAKE,

       Plaintiff,
               v.                                         Civil Action No. 12-1349 (JEB)
SECURITAS SECURITY SERVICES,
INC.,

       Defendant.


                                  MEMORANDUM OPINION

       This case arises out of an unusual and unfortunate accident. On October 15, 2010,

Plaintiff Keon Blake attended a dance at McKinley Technology High School in Washington,

where he was a student. Defendant Securitas Security Services, Inc., a private contractor, was

engaged to provide security for the event. Some time that evening, after smoking marijuana,

Blake jumped or fell from a third-floor balcony at the school, suffering serious injuries. He

brings this action against Securitas, alleging that but for Defendant’s negligent acts, he would not

have been able to access the balcony. Discovery having concluded, Securitas now moves for

summary judgment, arguing both that Plaintiff cannot establish proximate cause and that he was

contributorily negligent as a matter of law. As the Court agrees with the latter contention, it will

grant the Motion.

I.     Background

       Viewed in the light most favorable to Plaintiff, the facts show that in 2010, he was a

student at McKinley Tech. See Mot., Statement of Undisputed Material Facts (Def.’s SUMF) at

1. On the evening of October 15, the school held a homecoming dance in its gym, which Blake


                                                 1
attended. See id. Before the dance, Blake and several of his friends went to an abandoned lot

across the street from the school to smoke marijuana. See id. at 1-2. He later admitted that he

knew from past experience that smoking marijuana impaired his thinking, and that on this

particular occasion, it made him feel “weird.” See id. at 1. Afterwards, Blake and his friends

returned to the school to attend the dance. See id.

       Assistant Principals Guillaume Gendre and Michael Moss, who were supervising the

event, observed at some point that Blake was at the center of a commotion among the students in

the gym. See id. Moss noted that Blake, who was leaning on his friends for support, “‘looked to

be under the influence of something.’” See id. (quoting Mot., Exh. A (Deposition of Michael

Moss) at 41:1-41:13). At this point, Moss remained in the gym while Gendre escorted Blake into

a breezeway separating the gym from the main part of the school building and questioned him

about his behavior. See id. Shortly thereafter, they were joined by Kevohn McCormick, another

student and a friend of Blake’s, but the boys then left the breezeway and entered the main school

building, despite Gendre’s objections. See id. Gendre followed them into the main building and

asked Dean of Students Gregory Bacon, who was in his office, to assist him. See id. Gendre and

Bacon then followed Blake and McCormick up a flight of stairs to the third floor of the building,

where McCormick’s locker was located. See id. at 3.

       At some point during their interaction, Blake admitted to Bacon that he had smoked

“‘some weed,’” see id. (quoting Mot., Exh. E. (Deposition of Gregory Bacon) at 37:7-37:16),

and then inexplicably urinated into McCormick’s open locker. See id. at 4. Blake later recalled

experiencing “tunnel vision” at the time. See id. Gendre subsequently left the third floor of the

school to seek additional assistance, telling Bacon to “‘stay put with the children, do not let them

go anywhere, stay with them.’” See id. (quoting Mot., Exh. C (Deposition of Guillaume Gendre)



                                                 2
at 44:13-44:19). Shortly after Gendre left, Blake, again without apparent motivation, took off

running down the third-floor hallway in the direction of the atrium. See id. Bacon did not

attempt to stop Blake, nor did he or McCormick follow him. See id. at 5. Eventually, Blake

reached the third-floor balcony overlooking the atrium, ducked under a set of protective cables,

climbed over the balcony’s guard railing, and fell or jumped to the atrium floor some four stories

below. See id. Blake survived the fall but suffered significant injuries. See Compl., ¶ 16.

       On the night of the accident, Defendant Securitas was providing security services at

McKinley Tech under a contract with the District of Columbia, administered by the Metropolitan

Police Department. See Def.’s SUMF at 5-6. The contract required Securitas to post six security

guards at the school during regular hours and to provide additional security personnel for after-

school events upon request. See id. at 6. That night, Securitas had three guards on duty at the

school: two in the gym and one at the main entrance. See id. According to his deposition

testimony, Gendre left Bacon alone with Blake on the third floor because he had received no

response in his attempt to radio the security guard posted at the main entrance and had gone

downstairs to find him. See Gendre Dep. at 44-45, 88-90. When Gendre arrived at the main

entrance, he found the guard, Officer DuWarren Purvis, asleep. See id. at 44-47. Gendre then

woke Purvis, who called 911, before returning to the group on the third floor. See id. at 47. By

the time he returned, however, Blake had already fallen from the balcony. See Def.’s SUMF at

5.

       Blake brought this suit in the Superior Court for the District of Columbia on July 24,

2012, asserting that his injuries were caused by several instances of Securitas’s negligence on the

night of the accident, including Officer Purvis’s falling asleep and failing to respond to Gendre’s




                                                 3
original distress call. Securitas removed the case to federal court on August 15, 2012. The Court

now considers Securitas’s Motion for Summary Judgment, filed at the conclusion of discovery.

II.    Legal Standard

       Summary judgment may be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed R. Civ. P.

56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Holcomb v.

Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by citing to particular parts of materials in the

record.” Fed R. Civ. P. 56(c)(1)(A). “A fact is ‘material’ if a dispute over it might affect the

outcome of a suit under governing law; factual disputes that are ‘irrelevant or unnecessary’ do

not affect the summary judgment determination.” Holcomb, 433 F.3d at 895 (quoting Liberty

Lobby, Inc., 477 U.S. at 248). “An issue is ‘genuine’ if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. The party seeking summary judgment

“bears the heavy burden of establishing that the merits of his case are so clear that expedited

action is justified.” Taxpayers Watchdog, Inc., v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987).

“Until the movant has met its burden, the opponent of a summary judgment motion is under no

obligation to present any evidence.” Gray v. Greyhound Lines, East, 545 F.2d 169, 174 (D.C.

Cir. 1976).

       When a motion for summary judgment is under consideration, “[t]he evidence of the non-

movant is to be believed, and all justifiable inferences are to be drawn in his favor.” Liberty

Lobby, Inc., 477 U.S. at 255; see also Mastro v. Potomac Elec. Power Co., 447 F.3d 843, 850

(D.C. Cir. 2006); Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1288 (D.C. Cir. 1998) (en banc);

Wash. Post Co. v. United States Dep’t of Health and Human Servs., 865 F.2d 320, 325 (D.C. Cir.



                                                 4
1989). On a motion for summary judgment, the Court must “eschew making credibility

determinations or weighing the evidence.” Czekalski v. Peters, 475 F.3d 360, 363 (D.C. Cir.

2007). The nonmoving party’s opposition, however, must consist of more than mere

unsupported allegations or denials and must be supported by affidavits, declarations, or other

competent evidence, setting forth specific facts showing that there is a genuine issue for trial.

Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The nonmovant is

required to provide evidence that would permit a reasonable jury to find in its favor. Laningham

v. United States Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987). If the nonmovant’s evidence is

“merely colorable” or “not significantly probative,” summary judgment may be granted. Liberty

Lobby, Inc., 477 U.S. at 249-50.

III.   Analysis

       Blake asserts two possible theories of negligence in this case. He argues first that

Securitas was negligent for “retaining Officer Purvis despite his history of poor job

performance,” and second that Purvis – and thus Securitas – was negligent for “failing to respond

to [Gendre’s] emergency call” on the night of the accident. See Opp. at 5. Under Blake’s first

theory, if Securitas had appropriately documented Purvis’s apparent habit of sleeping on the job,

it would have warned or terminated him, and he would not have been employed on October 15.

See id. at 8. In Blake’s view, “if [Purvis] was terminated, a competent guard would have been

working the night of the dance and would have responded to Gendre’s call for assistance.” Id.

According to this theory, if a competent guard had responded, Gendre would not have left

Blake’s side and Gendre – or someone – could have prevented him from reaching the balcony

from which he ultimately fell. See id. at 9-11. Here, Blake’s first theory of negligence merges




                                                  5
into the second: if Purvis himself had not been negligent in failing to respond to Gendre’s

emergency call, Gendre could have prevented Blake’s ultimate injuries. See id.

       Defendant contends that Blake cannot prevail on either theory. Instead, it argues that it is

entitled to summary judgment for two reasons: first, Plaintiff cannot demonstrate that his injuries

were proximately caused by Securitas’s negligence, see Mot. at 17, and second, Plaintiff was

contributorily negligent as a matter of law. See id. at 11. While Securitas presents strong

arguments on the causation issue, the Court need not address them, as Plaintiff’s own

contributory negligence bars his recovery.

       A. Contributory Negligence

       Under the substantive tort law of the District of Columbia, applicable in this diversity

case, see Smith v. Wash. Sheraton Corp., 135 F.3d 779, 782 (D.C. Cir. 1998) (citing Joy v. Bell

Helicopter Textron, Inc., 999 F.2d 549, 553 (D.C. Cir. 1993)), the doctrine of contributory

negligence completely bars a plaintiff’s recovery where his failure to use ordinary care

proximately caused his injuries. See Andrews v. Wilkins, 934 F.2d 1267, 1272 (D.C. Cir. 1991)

(applying D.C. law). Because contributory negligence is an affirmative defense, the defendant

must “establish, by a preponderance of the evidence, that the plaintiff failed to exercise

reasonable care.” Poyner v. Loftus, 694 A.2d 69, 71 (D.C. 1997) (citing Singer v. Doyle, 236

A.2d 436, 438 (D.C. 1967)). “Ordinarily, questions of negligence and contributory negligence

must be decided by the trier of fact.” Poyner, 694 A.2d at 71. In certain cases, however, “where

the facts are undisputed and, conceding every legitimate inference, only one conclusion may be

drawn, . . . the trial court may rule as a matter of law on negligence [or] contributory

negligence.” Wash. Metro Area Transit Auth. v. Jones, 443 A.2d 45, 50 (D.C. 1982); see also

Tilghman v. Johnson, 513 A.2d 1350, 1351 (D.C. 1986) (describing contributory negligence as a



                                                  6
matter of law as “the exceptional case”); Poyner, 694 A.2d at 71 (contributory negligence may

be found only “where the evidence, taken in the light most favorable to the plaintiff, establishes

[it] so clearly that no other inference can reasonably be drawn”). Defendant correctly observes

that this is just such an exceptional case.

       In fact, Defendant argues here that Plaintiff’s conduct approaches an even higher

standard – contributory negligence per se. Under District law, “[t]here is a rebuttable

presumption of negligence where a party violates a statute and the violation is a proximate cause

of an injury that the statute was designed to prevent.” Marshall v. D.C. Caribbean Carnival, Inc.,

No. 02-1298, 2004 WL 3257066, at *8 (D.D.C. Oct. 26, 2004) (citing Robinson v. District of

Columbia, 580 A.2d 1255, 1256 (D.C. 1990)). Under Defendant’s theory, Blake’s “injuries were

proximately caused by his violation of statutory code provisions designed to prevent [them],

namely D.C. Code § 25-1001(c) and (d),” see Mot. at 14, which make it a misdemeanor for an

individual, “whether in or on public or private property . . . [, to] be intoxicated and endanger the

safety of himself, herself, or any other person or property.” See D.C. Code §§ 25-1001(c), (d).

Given the undisputed evidence that Blake smoked marijuana on the evening of the accident, after

which he felt “weird,” did things he “normally wouldn’t do,” and experienced tunnel vision, and

then proceeded to break away from a school administrator, run down a hallway, and climb under

protective cables and over a railing onto the exposed balcony from which he ultimately fell,

Defendant contends, Blake violated the statute because he (a) was clearly intoxicated and (b)

clearly endangered himself. See Mot. at 14-15 (citing Mot., Exh. B (Deposition of Keon Blake)

at 70:8-70:14, 105:2-105:7, 105:14-106:4).

       Even if his actions did not rise to the level of per se negligence, Defendant argues that

any of several of the steps Blake took on that fateful evening rendered him contributorily



                                                  7
negligent as a matter of law. First, Defendant asserts that “the very act of knowingly and

voluntarily smoking marijuana, and thus putting himself under the influence of an intoxicant,

was in itself negligent.” See Mot. at 15. Second, if Blake’s intoxication alone was insufficient,

Defendant contends that “[n]o reasonable jury could conclude that Blake’s conduct was

reasonable when, while under the influence of an intoxicant, he ran away from school

administrators and ultimately placed himself in imminent danger by climbing over the third floor

atrium balcony.” Id. at 16. More specifically, in climbing onto the balcony, Blake “evad[ed]

two installations – a series of safety cables and a railing – whose sole purpose is to keep people

from falling,” behavior Securitas suggests can only be characterized as negligent. See Rep. at

17. As the Court believes that Blake was clearly contributorily negligent, it need not decide

whether those actions also constituted per se negligence.

           1. Use of Marijuana

       Although Blake does not contest the evidence of his marijuana use, he takes issue with

the idea that it contributed to his injuries, complaining that “Defendant Securitas has not

identified a toxicology expert who could link Keon’s behavior to his use of marijuana several

hours prior to the incident,” and that “[t]he evidence does not show Keon’s level of impairment,

and it does not show that Keon’s behavior was typical of marijuana intoxication.” See Opp. at

15. While Blake is correct that Defendant has not proffered a toxicology expert here, his

contention that the record is devoid of evidence of his level of impairment and evidence

indicating that his actions were characteristic of marijuana intoxication far overstates his case.

On the contrary, the record is rife with uncontroverted evidence that after admittedly using

marijuana, Blake was significantly impaired, and in a manner not dissimilar from a person

intoxicated from marijuana. Blake clearly testified at his deposition that he had smoked



                                                  8
marijuana before the dance, see Blake Dep. at 68, and the toxicology report from the hospital

where his injuries were treated confirmed this. See Mot., Exh. T (Toxicology Report for Keon

Blake). Blake described the marijuana he smoked as making him “feel weird,” like he was in a

“foggy tunnel,” and making him do things he “normally wouldn’t do,” like urinating in another

student’s locker. See Blake Dep. at 70:8-70:14, 105:2-105:7, 105:14-106:4. His friend, Kevohn

McCormick, testified that Blake’s demeanor and behavior were “similar, but more extreme,”

relative to the behavior of other marijuana users he had observed. See Mot., Exh. F (Deposition

of Kevohn McCormick) at 62.

       Blake’s observation that school administrators were “reluctant to associate Keon’s

behavior with drug use,” see Opp. at 15, does little to counter this evidence. Rather, the

statements Blake identifies from Gendre’s deposition demonstrate, at most, that a school

administrator who acknowledged his lack of medical training expressed his honest doubts about

his ability to identify the source of a student’s apparent impairment; they do not suggest in any

way that the student was not impaired or that the source of his impairment was not drug related.

See Gendre Dep. at 40 (“Q: Did you suspect that he had taken some drugs or had alcohol based

on his behavior? A: I don’t know that.”), 31 (“Q: Did you tell Mrs. Blake or Keon’s brother that

you believed Mr. Blake was impaired on some kind of drugs or alcohol that night? A: I don’t

remember. No. I’m not a doctor.”). Blake himself admitted to smoking marijuana, and his

testimony and that of everyone else he encountered on the night of the incident indicates that he

was significantly impaired. While Plaintiff suggests that some unknown and unidentified

“temporary psychosis” may have accounted for his actions, see Opp. at 17, 19, no record

evidence whatsoever supports such a conclusion. Considering the evidence here, and

“considering every legitimate inference, only one conclusion may be drawn,” Jones, 443 A.2d at



                                                 9
50: Blake’s impairment on the night of the accident was caused by being intoxicated –

unlawfully – from marijuana.

           2. Reckless Conduct

       Yet the Court need not determine whether such intoxication alone constitutes

contributory negligence. Even if it does not, the uncontroverted evidence regarding Blake’s

actions immediately before he fell or jumped from the balcony clearly suffices. After being

instructed to remain where he was, Blake ignored these directions and instead took off running

away from two school administrators, apparently headed towards the school atrium. See

McCormick Dep. at 106:3-106:5. As he ran to the atrium balcony, he – by his own admission –

ducked under a series of protective cables blocking off the area, and then went over a guard

railing and fell four stories to the atrium floor below. See Blake Dep. at 118:1-119:15. As a

student at the school, he claimed that he knew the balcony well, and that prior to the incident, he

generally avoided it because of his fear of heights. See id. at 109:15-110:11. All of this

evidence is unrebutted; indeed, Plaintiff suggests neither a different sequence of events nor any

other characterization of his conduct.

       On these facts, it is difficult for the Court to imagine conduct further from that of a

reasonable person trying to protect himself from harm: Blake, while knowingly impaired, placed

himself in a position of obvious and imminent danger, intentionally overcoming obstacles to do

so. This is precisely the kind of “rare and exceptional case[], with evidence so clear and

unambiguous that the court must find contributory negligence as matter of law.” Krombein v.

Gali Service Industries, Inc., 317 F. Supp. 2d 14, 18 (D.D.C. 2004) (plaintiff who slipped and

fell while knowingly walking on marked, wet surface was contributorily negligent as matter of

law); see also Phillips v. D.C. Transit System, Inc., 198 A.2d 740, 741-42 (D.C. 1964) (plaintiff



                                                 10
who drove into intersection without looking was contributorily negligent as matter of law when

her car was hit by oncoming bus); Phillips v. Fujitech America, Inc., 3 A.3d 324, 329 (D.C.

2010) (plaintiff who voluntarily attempted to climb out of stuck elevator was contributorily

negligent when she fell down open elevator shaft); District of Columbia v. Brown, 589 A.2d 384,

388 (D.C. 1991) (plaintiff was contributorily negligent as matter of law where he lunged his 320-

pound body at elevator door with obvious gap at one side, after having been warned against such

conduct).

        The facts of this case are similar to those found in two other decisions where courts

applying District of Columbia law have viewed dangerous actions taken while intoxicated as

approaching contributory negligence per se. In Andrews v. Wilkins, No. 88-1326, 1990 WL

102777 (D.D.C. 1990), Gino Andrews drowned after jumping into the Potomac River while

fleeing from a United States Park Police Officer. At the time of his death, he had a blood alcohol

level of 0.03% and tested positive for PCP and marijuana. Id. at *2, 5. The court held that there

was “no evidence of reasonableness” in Andrews’s conduct, describing it as “the kind of

particularly extreme case where [a finding of contributory negligence per se] could be

appropriate.” Id. at *6. Likewise, in Marshall, the intoxicated plaintiff attempted to climb onto a

carnival float and was injured when the driver pulled the towing pickup truck forward, dragging

him underneath it. See 2004 WL 3257066, at *2-3. Marshall had a blood alcohol level of 0.10%

and tested positive for amphetamines, propoxyphene (the active ingredient in Darvocet), and

marijuana. Id. The court there held that Marshall’s dangerous attempt to climb onto the parade

float while severely intoxicated violated D.C. Code § 25-1001(d) and thus constituted

contributory negligence per se. Id. at *9. The Court went on to note that “[e]ven if [it] were to

find that [Marshall’s conduct] was not negligence per se, the vast weight of the evidence



                                                11
demonstrate[d] that Mr. Marshall failed to exercise reasonable care to ensure his own safety.”

Id. Like those unsuccessful plaintiffs, Blake engaged in a dangerous activity – climbing under a

safety barrier to reach a balcony that he knew was perilous – while knowingly impaired after

smoking marijuana. And like them, Blake cannot avoid a finding of contributory negligence as a

matter of law for conduct falling so vastly below the standard of a reasonable and prudent

person.

          B. Plaintiff’s Remaining Arguments

          Blake argues that regardless of the strength of the evidence, the defense of contributory

negligence is not available on these facts for two reasons. First, he suggests that the defense

does not apply because he was protected by a “safety statute” whose purpose would be defeated

were contributory negligence found here. Second, he contends that because he was a child at the

time of the accident, he should be held to a lesser standard of care, one that would obviate a

finding of contributory negligence as a matter of law. Neither argument is availing.

             1. Safety Statute

          Under D.C. law, “[w]here a particular statutory or regulatory standard is enacted to

protect persons in a plaintiff’s position or to prevent the type of accident that occurred, and the

plaintiff can establish his relationship to the statute, unexplained violation of the standard renders

the defendant negligent as a matter of law,” Perkinson v. Gilbert/Robinson, Inc., 821 F.2d 686,

691-92 (D.C. Cir. 1987) (internal citation, quotation marks, and emphasis omitted); in such a

circumstance, moreover, “the defense of contributory negligence may not defeat the purpose of a

statute or regulation.” Id. at 692; see also Martin v. George Hyman Constr. Co., 395 A.2d 63

(D.C. 1978). Blake here relies on the School Safety and Security Contracting Procedures Act




                                                  12
(SSSCPA), D.C. Code §§ 5-132.01 – 5-132.06, which he suggests was designed to protect

students from, among other things, accidents on school property. See Opp. at 13-14.

       For a statutory duty to render the defense of contributory negligence unavailable, Plaintiff

must (1) identify a particular law or regulation designed to promote safety, (2) show that the

plaintiff is a member of the class to be protected by the statute, and (3) show that the statute

imposes specific duties of care and protection on the defendant. See Jarrett v. Woodward Bros.,

Inc., 751 A.2d 972, 980 (D.C. 2000) (citation omitted) (holding that contributory negligence and

assumption of risk do not apply where defendant violated the Alcoholic Beverage Control Act by

serving an intoxicated, underage patron); see also District of Columbia v. Peters, 527 A.2d 1269,

1274) (D.C. 1987) (prohibiting defenses of contributory negligence and assumption of risk where

defendant violated Metropolitan Police Department regulations regarding excessive force). The

“safety statute” exception is a narrow one, however, and the case at hand is easily distinguishable

from the canonical examples Blake cites. Blake’s argument fails because he cannot satisfy the

third requirement of the exception – namely, to show that the statute imposed any duty on

Securitas. See Jarrett, 751 A.2d at 980.

       The subchapter of the D.C. Code that Plaintiff cites, which is entitled “Contracting

Procedures for Public School Security,” imposes requirements on the Metropolitan Police

Department, the Mayor, and the school system, but does not impose any specific duty on private

security personnel. See, e.g., § 5-132.02 (requiring new “School Safety Division” of MPD to

hire, deploy, and provide oversight for school security personnel); § 5-132.03 (requiring MPD to

develop training curricula for school safety personnel). Because Blake cannot meet the “duty”

requirement of the “safety statute” doctrine, he cannot claim that the SSSCPA prevents the

application of contributory negligence to bar his recovery in this case.



                                                 13
            2.   Child Standard of Care

        Finally, Blake argues that because “[he] was only seventeen at the time of the incident . .

. his conduct must be compared not to adults . . . but to other seventeen year[] old[s] with similar

education, knowledge, and experience.” See Opp. at 16. Blake’s proposed understanding of

reasonable conduct for a seventeen-year-old, however, is so alarming that it warrants quoting in

its entirety:

                         Teenagers often experiment with drugs. It is part of the
                 growing process. Schools anticipate that students may use drugs
                 prior to attending school activities, which is the reason staff is
                 trained in handling students who are under the influence. A jury
                 could reasonably conclude that a seventeen year old is not acting
                 unreasonably by trying drugs, particularly marijuana, which is not
                 known for having the extreme side effects of other drugs such as
                 ecstasy or heroin.
                         Further, Keon’s knowledge and past experience with
                 marijuana, which must be taken into account because of his age,
                 makes his conduct more reasonable. Keon testified that he has
                 taken marijuana in the past, but not on more than ten occasions and
                 closer to five times. . . . Keon expected the marijuana to feel the
                 same effect as his previous experiences. A reasonable jury could
                 conclude that a seventeen year old with Keon’s past, innocuous
                 experience with marijuana was not acting unreasonably by
                 smoking marijuana prior to a high school dance.

See Opp. at 17 (citations omitted).

        The Court trusts it need not devote much space to explaining why this is not and cannot

be the law in the District of Columbia. Not only is Blake’s argument inaccurate as to whether a

“child’s” standard of care applies to someone as close to legal adulthood as he was at the time of

the accident, but it is tantamount to suggesting that a “reasonable teenager” should be assumed

incapable of prudence, at least as to the matter of abstaining from illegal drugs.

        D.C. Standard Jury Instruction § 5.08, which Blake cites for the proposition that children

should be judged based on “the degree of care which is ordinarily exercised by children of



                                                 14
similar age, education, knowledge and experience under the circumstances,” is based on

Restatement (2d) of Torts § 283A (1965). The Restatement describes a “child” as “a person of

such immature years as to be incapable of exercising the judgment, intelligence, knowledge,

experience, and prudence demanded by the standard of the reasonable man applicable to adults.”

Id., § 283A, cmts. a, b. Blake has identified no D.C. case – nor has the Court found any – that

applied this instruction to someone as old as he was at the time of the accident – just four months

shy of his eighteenth birthday. The comments to the Restatement, furthermore, suggest that the

District is not an anomaly in this regard and that the “child” standard of care “has seldom been

applied to anyone over the age of sixteen.” Id. Indeed, cases from other jurisdictions provide

examples of teenagers, particularly when they engage in dangerous behavior, being held to the

adult standard of care. See, e.g., Dorias v. Paquin, 304 A.2d 369, 372 (N.H. 1973) (applying

adult standard of care where seventeen-year-old plaintiff walked on wrong side of road at night

with no light and while wearing dark clothing because “[o]nce a youth’s intelligence, experience

and judgment mature to the point where his capacity to perceive, appreciate and avoid situations

involving an unreasonable risk of harm to himself or others approximates the capacity of an

adult, the youth will be held to the adult standard of care”); Reed v. National Council of the Boy

Scouts of America, Inc., 706 F. Supp. 2d 180, 188 (D.N.H. 2010) (holding eleven-year-old

plaintiff contributorily negligent where he sledded over a jump while standing because “[t]here

[was] no question that the danger of [doing so] would have been apparent to a reasonable person

of [the plaintiff’s] age, intelligence, and experience, particularly in light of the circumstances”).

Under these circumstances, with Blake so close to the age of majority, the Court cannot find that

he should be held to a lesser standard of care than an “adult” a mere four months older than he

was at the time of the accident.



                                                  15
       Even if the Court were to so find, it cannot imagine that that standard would be the one

Plaintiff argues for here. Blake’s “everybody’s doing it” argument that the conduct of a

reasonable and prudent seventeen-year-old would include the use of illegal drugs, however

experimental, strains the bounds of credulity to their breaking point. Possession of marijuana for

personal use is, and has long been, illegal. See D.C. Code § 48-904.01(d)(1). The Court is

neither prepared nor empowered to define a standard of reasonable behavior for a teenager on the

brink of adulthood that defies the law.

       Of course, even if the Court were to adopt such an approach, it would not save Blake’s

claim on the facts here: as previously explained, Blake’s contributory negligence lies not merely

in his marijuana intoxication, but in running away from a school administrator, slipping under a

protective barrier, climbing over a railing, and proceeding onto a dangerous balcony that he

admitted he typically avoids out of fear of the obvious hazard it presents, and in having done so

while knowing himself to be significantly impaired. See Section III.A.2, supra. None of these

actions could possibly be reasonable even for a seventeen-year-old.

       Because Blake’s conduct was contributorily negligent as a matter of law, if not

contributorily negligent per se, he is completely barred from recovering from Securitas for the

injuries he incurred on the night of the accident.

IV.    Conclusion

       For the foregoing reasons, the Court will grant Securitas’s Motion for Summary

Judgment. A separate Order consistent with this Opinion will be issued this day.

                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: August 26, 2013


                                                 16